Motion to extend time to perfect appeals granted; motion for other relief denied. Memorandum: A motion to settle the record on appeal should be directed to the trial court (see, 22 NYCRR 1000.4 [a] [1] [ii]). A party aggrieved by an order settling a record on appeal may appeal that order. Claimant’s appeals cannot appropriately be consolidated because claimant has moved for and been granted poor person relief on only one of his two appeals (see, 22 NYCRR 1000.3 [b], [c] [2]). The Rules of this Court set forth *979the procedures that an appellant proceeding as a poor person must follow (see, 22 NYCRR 1000.14). Present—Green, J. P., Wisner, Doerr, Balio and Boehm, JJ. (Filed Aug. 20, 1997.)